ON PETITION FOR REHEARING.
We are urged in a very earnest brief to grant a rehearing in this cause and to affirm the decision of the lower court, but, after due consideration of the reasons advanced by counsel, 4.  our convictions remain unchanged. Specific performance of a parol contract to convey real estate cannot be had except in cases where possession has been yielded and taken under and pursuant to the contract made, and such possession must be exclusive. As bearing upon the question, we cite the following additional authorities. Swales v. Jackson (1890),126 Ind. 282, 26 N.E. 62, 3 L.R.A. (N.S.) note, page 814, and authorities there cited.
The petition for a rehearing is denied.